Citation Nr: 1202282	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-05 064	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active service from October 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied reopening the claim for service connection for bilateral pes planus.

A hearing was held in May 2010 in Winston-Salem, North Carolina, before the undersigned Acting Veterans Law Judge, who is rendering the determination in this case.   A transcript of the hearing testimony is in the claims file.  

The Board subsequently issued a decision in August 2010 in which the claim was reopened because new and material evidence had been submitted.  The merits of that claim were remanded for further development at that time, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran was found to have bilateral pes planus on his official service entrance medical examination, and thus, he had pes planus that preexisted his entrance into active service. 

3.  The Veteran has not been shown by competent medical evidence to currently have bilateral pes planus that is related to any aggravation during service of his preexisting disorder or otherwise etiologically related to his military service. 



CONCLUSION OF LAW

Bilateral pes planus was not aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did provide the appellant with notice in June 2006 and September 2006, prior to the initial decision on the claim in February 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim for service connection.  He was also advised of the division of responsibilities in obtaining such evidence.  The letters further explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are pertinent to his appeal.   He was also provided the opportunity to testify at a hearing before the Board.

Moreover, the Veteran was afforded VA examinations in January 2007 and December 2010 in connection with his claim for service connection.  The latter examination was provided in compliance with the August 2010 remand directives.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the December 2010 VA examination and medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant and a physical examination, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1). 

In this case, the Veteran claims entitlement to service connection for bilateral pes planus.  In his written statements and hearing testimony, the Veteran contended that he had no problems with his feet prior to his military service.  Instead, he has asserted that his arches first fell in 1988 during basic training, which led to pes planus.  He claims that he subsequently experienced pain and inflammation in his feet during running, road marching, and airborne operations and that he developed shin splints and sustained injuries to his feet and ankles.  The Veteran has argued that his pes planus was aggravated during service due to the other problems that he had with his feet and legs, including shin splints and a left foot stress fracture, as they impacted and increased the stress on his feet.  He has also asserted that the pes planus was further aggravated by the type of life he lived while serving in the infantry in Alaska, where he snowshoed often, strained his arches, and carried heavy loads.  The Veteran has pointed out that he began using arch supports during service in 1989 and that he was placed on a physical profile due to his feet in 1991.  He has claimed that he has since had continuously worsening bilateral foot (particularly arch) and ankle pain, which interferes with walking and other physical activities.  He allegedly spoke to a doctor about his feet following his discharge from service while he was in the National Guard, but he has acknowledged that he did not seek any treatment for his worsening foot symptoms.  Instead, he has stated that he dealt with them because his commanding officer was flexible and gave him leeway to avoid and work around the training.

According to a June 2006 written statement submitted by the Veteran's spouse, the Veteran has had pain in his arches since 1990, when he first injured his feet.  She stated that the Veteran's foot problems have not responded to the use of good shoes, arch supports, and insoles and have instead worsened to the point of hindering his ability to engage in certain physical activities.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral pes planus.  Initially, the Board notes that the Veteran has already been granted service connection for right and left leg shin splints and for a stress fracture of the left foot.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In this case, the Board notes that the presumption of soundness does not apply, as the Veteran was noted to have bilateral pes planus at the time of his enlistment examination in November 1987.  In this regard, he was found to have moderate to mild pes planus upon examination, and the examiner diagnosed him with asymptomatic pes planus.  Therefore, the Veteran had bilateral pes planus prior to his period of military service.  As such, the Board notes that the concerns addressed by the General Counsel's opinion regarding whether the presumption of soundness can be rebutted are not present in this case and that the Board's adjudication of this claim for service connection may proceed based on aggravation. 

Having determined that the Veteran had preexisting bilateral pes planus, the Board must then determine whether there had been any worsening of the disability during service, and if so, whether this worsening constitutes an increase in disability.  The Board notes that the Veteran did seek treatment for bilateral foot complaints in service.  In April 1989, he reported having foot pain in the forestep, arch, and heel since advanced individual training (AIT) and jump school.  An examiner noted that the Veteran had a history of pes planus as well as swollen and tender arches to palpation, and he fit the Veteran with arch supports.  

In June 1989, the Veteran also reported having left foot pain for 12 hours that had started after a road march.  The examiner noted tenderness under the ball of the left foot and placed the Veteran on a no running profile.  The pain persisted for weeks and necessitated a bone scan, which showed findings compatible with a stress fracture and stress phenomenon (increased uptake within the left second metatarsal and mild increased uptake within the left forefoot and first through third metatarsalphalangeal (MTP) joints). 

In December 1989, the Veteran reported having pain in the left foot since a snow shoe march the previous night.  The examiner noted slight tenderness over the posterior medial malleolus and plantar arch and diagnosed him with pes planus.  He also noted that the Veteran had not had success with arch supports.    

In November 1991, the Veteran declined a separation medical examination.  In March 1992, several months after his discharge from active duty, he was provided an examination for subsequent National Guard duty purposes, but the Veteran did not report any foot complaints, and the examiner did not note any foot abnormalities, including pes planus.   

Based on the foregoing, it is clear that the Veteran did have some complaints and treatment in service.  However, such symptomatology alone is not enough.  Instead, the evidence must show that there was an increase in his pes planus during such service that was beyond the natural progress of the disorder.  As previously noted, temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran did not seek treatment immediately following his separation from service.  The Board finds this gap in time significant, and it weighs against the existence of a link between current pes planus and his time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim). 

In addition, the Board finds the December 2010 VA examiner's opinion to have great probative weight.  The examiner reviewed the Veteran's claims file, as well as his own reported medical history, and performed a physical examination after which she rendered a diagnosis of symptomatic mild bilateral pes planus.  The examiner opined that the Veteran's preexisting bilateral pes planus did not permanently worsen in severity during his military service.  In so doing, she observed the findings of the Veterans November 1987 enlistment examination, as well as his complaints and treatment in April 1989, June 1989, and December 1989.  She indicated that the Veteran was diagnosed with pes planus on two of those occasions.  On the other occasion, a medical professional had assessed him as having a stress fracture/phenomenon of the left foot.  She also commented it was unclear whether the second diagnosis of pes planus in December 1989 was due to the resolving stress-related phenomenon.  In addition, the examiner indicated that there were no other notes regarding the Veteran's feet until 2006.  Although he was documented as having pes planus after 2006, no notes indicated a significant degree of the disorder.  The examiner summarized that the only notes during service diagnosing foot pain related to pes planus were from April 1989, as the other notes in 1989 seemed to be more consistent with left foot stress phenomenon.  She also reiterated that there was no documentation of symptomatic pes planus between 1989 and 2006.  Therefore, she concluded that the evidence seemed to indicate that the Veteran had a time-limited flare during service and stated that there was no permanent aggravation of bilateral pes planus during his military service or thereafter.  

There is no medical evidence showing otherwise.  As previously discussed in the August 2010 remand, the January 2007 VA examiner's opinion was insufficient, as he did not discuss whether the preexisting disorder was aggravated by service.  The Veteran has not submitted any other medical evidence addressing whether his preexisting pes planus permanently increased in severity beyond the natural progression of the disorder.

The Board does acknowledge the contentions of the Veteran and his spouse as noted above.  While lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, they are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the Veteran and his spouse are competent to attest to the Veteran's experiences and symptoms in service and thereafter.  However, they are not competent to render a medical opinion indicating that increased foot pain constituted a permanent worsening of the Veteran's pes planus beyond its natural progression, as they do not have any medical training or expertise.  They are also not competent to state whether such pain is attributable to pes planus rather than the Veteran's service-connected shin splints or left foot fracture.  

Indeed, as previously noted, the December 2010 VA examiner specifically considered the claims file and the reported medical history, including the statements and contentions of the Veteran and his spouse.  Nevertheless, the examiner, who is a medical professional, found that the preexisting bilateral pes planus did not permanently worsen in severity during the Veteran's military service.  The Board finds that such an opinion has greater probative value than the lay statements of record.

Based on the foregoing, the Board concludes that the Veteran's bilateral pes planus was not aggravated by service.  Although there is evidence showing symptomatology in service, the competent and probative evidence does not indicate that such symptomatology represented a permanent worsening beyond the natural progression of the disorder, as opposed to a temporary or intermittent flare-up.  Accordingly, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for bilateral pes planus. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral pes planus is not warranted.


ORDER

Service connection for bilateral pes planus is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


